Filed by Tortoise North American Energy Corporation Commission File No. 811-21700 Tortoise North American Energy Corporation Tortoise Gas and Oil Corporation Tortoise North American Energy Corp. and Tortoise Gas and Oil Corp. Announce Proposed Merger Plan FOR IMMEDIATE RELEASE LEAWOOD, Kan. – April 1, 2009 – Tortoise Capital Advisors, LLC (the Adviser) announced today that the Boards of Directors of Tortoise North American Energy Corp. (NYSE:TYN) and Tortoise Gas and Oil Corp. (NYSE:TGO) each approved a reorganization in which TYN plans to acquire TGO.Subject to TYN and TGO stockholder votes, as part of the reorganization, TGO common stockholders will be issued TYN common stock and TYN would acquire substantially all of the assets and liabilities of TGO. The Boards of Directors of both TYN and TGO determined that the proposed reorganization is in the best interests of each fund and its stockholders. The funds now have similar investment characteristics and objectives that seek to provide stockholders a high level of total return with an emphasis on current income. The current TYN and TGO investment portfolios invest primarily in the same segments of the master limited partnership (MLP) sector.As of
